            Case 4:20-cv-00497-LPR Document 7 Filed 08/31/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

Brandon Hunter                                                                                   PLAINTIFF

V.                                   CASE NO. 4:20-cv-00497-LPR-JTK

Lafayette Woods, Jr,
Sheriff, Jefferson County Sheriff                                                             DEFENDANT

                                                   ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome T. Kearney. No objections have been filed.1 After

careful consideration of the Proposed Findings and Recommended Disposition as well as the

record, the Court concludes that the Proposed Findings and Recommended Disposition should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

     1. Petitioner Brandon Hunter’s Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED

         WITHOUT PREJUDICE.

     2. A Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a),

         Rules Governing § 2254 Cases in United States District Courts.

        IT IS SO ORDERED this 31st day of August, 2020.



                                                             ________________________________
                                                             LEE P. RUDOFSKY
                                                             UNITED STATES DISTRICT JUDGE


1
  The Proposed Findings and Recommended Disposition was issued on August 5, 2020. On August 21, 2020, the
Proposed Findings and Recommended Disposition was returned to the Court as undeliverable. It is Mr. Hunter’s
obligation to keep the Court informed of any address change. See Local Rule 5.5(c)(2). He has not done so, and
this Court has no idea of his new address.
